Citation Nr: 1540286	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-18 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher disability ratings for migraine headaches in excess of 0 percent prior to April 24, 2008 and in excess of 10 percent prior to February 4, 2015.

2.  Entitlement to a disability rating in excess of 50 percent for migraine headaches since February 4, 2015-to include whether the claim should be referred to the Director, Compensation and Pension Service.

3.  Entitlement to an initial compensable disability rating for status-post fracture of the left foot posterior malleolus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to April 2007.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the RO that, in pertinent part, granted service connection for migraine headaches and for status-post fracture of the left foot posterior malleolus-each evaluated as 0 percent (noncompensable) disabling effective May 1, 2007.  The Veteran timely appealed for higher initial ratings.

In September 2008, the RO increased the disability evaluation to 10 percent for migraine headaches, effective April 24, 2008.  Because higher evaluations are available for migraine headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, the Veteran testified during a hearing before a former Veterans Law Judge at the RO.  In February 2011, the Board remanded the matters for additional development.

In a November 2014 decision, the Board, in pertinent part, denied an initial compensable disability rating for status-post fracture of the left foot posterior malleolus; and remanded the matter for higher initial disability ratings for migraine headaches for further development.

In March 2015, the RO increased the disability evaluation to 50 percent for migraine headaches, effective February 4, 2015; and has continued the appeal for a higher rating (see Appellant's Post-Remand Brief, July 2015).  Hence, the Board has re-characterized the issues on appeal as shown on the title page.

During the interim, the Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Partial Remand, the parties moved to vacate and remand the portion of the Board decision that denied an initial compensable rating for status-post fracture of the left foot posterior malleolus.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The Board notes that, in March 2010, the Veteran filed a formal claim for TDIU; and contended that she had not worked since her discharge from active service because of service-connected disabilities.  In a March 2013 rating decision, the RO denied the claim for TDIU for the period since January 12, 2012, based on the determination that the Veteran's overall combined rating of 100 percent rendered the issue of unemployability moot.   To the contrary, the Board notes that a 100 percent disability rating for a service-connected disability does not render a TDIU claim as moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Moreover, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.

In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected disabilities render her unemployable.  Accordingly, in light of the holdings in Rice and in Bradley, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In July 2015, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the March 2010 Board hearing and that she had the right to another Board hearing.  No response to the notice was received.

The issues of entitlement to a disability rating in excess of 50 percent for migraine headaches since February 4, 2015-to include whether the claim should be referred to the Director, Compensation and Pension Service; entitlement to an initial compensable disability rating for status-post fracture of the left foot posterior malleolus; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 24, 2008, the Veteran's migraine headaches have included complaints of severe headaches with nausea; and were neither described as characteristic prostrating attacks, nor as episodes occurring as frequently as one in two months for several months.

2.  For the period from April 24, 2008, to February 3, 2015, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to April 24, 2008, the criteria for an initial, compensable disability rating for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2. The criteria for a 30 percent disability rating for migraine headaches, but no higher, for the period from April 24, 2008, to February 3, 2015, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from her disagreement with the initial evaluations assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of headache pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for migraine headaches, effective May 1, 2007.  For the rating period prior to February 4, 2015, the RO has evaluated the Veteran's disability under Diagnostic Code 8100 as initially 0 percent (noncompensable) disabling based on evidence compatible with migraine headaches; and as 10 percent disabling, effective April 24, 2008, based on evidence of at least characteristic prostrating attacks averaging one in two months for the last several months.

Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.  

For the Rating Period from May 1, 2007, to April 23, 2008

During a pre-discharge neurological disorders examination in January 2007, the Veteran reported that her headaches have been diagnosed as migraine headaches.  She described the migraine pain as sometimes steady, but most of the times throbbing and violent.  She reported that the migraines occurred approximately one-to-three times per month; and began with an inability to see out of the right eye, followed by a throbbing headache that became very intense all over the head.  Neurological examination was most compatible with migraine headaches.

The Board finds that the Veteran's symptoms do not meet the criteria for an initial, compensable disability rating under the rating criteria.  Although the Veteran reported an inability to see out of one eye and intense throbbing headaches, the headaches have not been described as prostrating.  The evidence does not show that characteristic prostrating attacks have occurred on an average of one in two months over several months during the applicable rating period.  While the Veteran reportedly has not worked since retiring from active service, the evidence of record does not reflect any functional impact on her daily activities due to migraine headaches.  Therefore, the Board finds that the evidence does not support an initial, compensable disability rating prior to April 24, 2008.

For the Rating Period from April 24, 2008, to February 3, 2015

During a May 2008 VA examination, the Veteran reported taking medications at the first sign of a headache and then every 30 minutes as needed.  Currently, she reported having headaches every two days that last for a few hours.  She reported becoming nauseated and vomiting, although she was unclear as to whether the vomiting was associated with the headaches.  Sometimes she had some visual phenomenon such as "like a river in my eyes," which occurred when the headaches were particularly severe.  The Veteran reported having photophobia and phonophobia, and had to lie down.  She reported that the headaches usually were left frontal, but sometimes were bifrontal and more severe.  The Veteran reported that she had not worked since retiring from active service, without ascertaining any reasoning for her not working.  As such, the May 2008 examiner opined that it was most difficult to tell the extent to which her headaches were characteristic prostrating attacks based on the Veteran's history.

VA records, dated in May 2008, show that the Veteran's migraine headaches were controlled on medication; and that she continued with follow-up care at a neurology clinic.  In September 2008, the Veteran reported being prescribed bedrest in the past by a physician; and reported going to the emergency room for treatment.  The Veteran also reported using medications both to relieve migraines, and at the onset of migraine and tension headaches.  Records show complaints of migraine headaches in December 2008.   

In March 2010, the Veteran testified that she had headaches "all the time" and had severe headaches about three times a week.  

Following the Board's February 2011 remand, the Veteran underwent a VA examination in March 2011.  The Veteran described her headache pain as sharp, pressure, pulsating, and band-like; and that her headaches were moderate-to-severe.  She reported visual disturbances during headaches, but no sensory or speech impairment.  The Veteran reported being nauseous, and reported photophobia and phonophobia.  She had to lie down and be still when she had one of these episodes.  The Veteran reported the frequency of headaches, as from daily to two-to-four times a week; and reported that episodes would last 24 hours.  The March 2011 examiner diagnosed both migraine headaches and tension-type of headache.

Here, the Veteran has described having constant headaches, and the March 2011 examiner diagnosed both migraine headaches and tension-type headache.  Given the March 2011 VA examination report showing a diagnosis of migraine headaches, and resolving doubt in favor of the Veteran, a 30 percent disability rating is warranted for migraine headaches during the applicable rating period.   38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, there is evidence of headaches with characteristic prostrating attacks occurring on an average of once a month or more over the last several months.  At no time, however, during the applicable rating period, does the evidence show that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, to warrant a disability rating in excess of 30 percent.

Lastly, the Board has considered the potential application of 38 C.F.R. § 3.321(b)(1), for the rating period prior to February 4, 2015.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above, for the rating period prior to February 4, 2015.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted prior to February 4, 2015.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the evidence is against the award of an initial, compensable disability rating for migraine headaches for the period prior to April 24, 2008; and supports the award of a 30 percent, but no higher, disability rating for migraine headaches for the period from April 24, 2008, to February 3, 2015.  As noted above, entitlement to a disability rating in excess of 50 percent for migraine headaches, since February 4, 2015, is discussed in the remand section below.

ORDER

For the period prior to April 24, 2008, an initial, compensable rating for migraine headaches is denied.

A 30 percent disability rating for migraine headaches, for the period from April 24, 2008, to February 3, 2015, is granted, subject to the pertinent legal authority governing the payment of monetary awards.

	(CONTINUED ON NEXT PAGE)







REMAND

Migraine Headaches, since February 4, 2015

The Veteran was last afforded a VA examination to evaluate the severity of her service-connected migraine headaches in February 2015.  At that time a VA examiner noted that the Veteran experienced pulsating or throbbing head pain, and that the pain was localized to one side of the head; and that the Veteran experienced nausea, changes in vision, and dizziness associated with headaches.  Her typical head pain lasted from one-to-two days.  The VA examiner also noted that the Veteran had characteristic prostrating attacks of migraine, which on average, occurred once in two months over the last several months; and that the prostrating attacks of migraine pain were productive of severe economic inadaptability.  

Here, the Veteran is currently receiving the maximum, 50 percent disability rating for migraine headaches under the schedular rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In July 2015, the Veteran's representative appears to argue that an extraschedular evaluation should be considered under 38 C.F.R. § 3.321(b). 

Under these circumstances, VA cannot rate the service-connected migraine headache without further medical clarification; hence, the Veteran is entitled to a new VA examination. See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995). Thereafter, the RO or VA's Appeals Management Center (AMC) must specifically consider whether referral for an extraschedular evaluation for migraine headaches is appropriate.

Status-Post Fracture of the Left Foot Posterior Malleolus 

In evaluating the Veteran's request for a higher disability rating, the Board considers the medical evidence of record.

Historically, the Veteran reported pain in her left ankle and heel area in active service in January 1987; and indicated that the pain was worse with weight-bearing.  X-rays then revealed a tiny bone density adjacent to the posterior malleolus, which may represent a tiny chip fracture from the tibia.  The remainder of the bones and joints appeared intact; the impression was tiny chip fracture of the posterior malleolus.  In December 1997, the Veteran complained of pain in multiple joints, including both ankles; and the assessment then was polyarthralgias by history.

VA records, dated in December 2008, show that the Veteran was being treated for complaints of pain located in her neck, back, hands, and feet.

The report of a January 2009 VA examination reflects that the Veteran reported no specific treatment for the fracture in service, aside from being placed on light duty.  She was unclear where the fracture was located; she currently had a dull pain within the foot localized around the heel, with some radiation to the forefoot. The pain varied in intensity.  The Veteran reported that she could not tolerate prolonged standing; and that she had custom-made shoes and inserts, which tended to help with her foot pain.  She never had surgery on her foot and reported difficulty standing in her kitchen when trying to cook.  The Veteran reported flare-ups two-to-three times a week lasting three-to-four hours at a time; and described worsening pain and more difficulty standing during flare-ups.  Both standing and walking were affected.  X-rays revealed no abnormalities.  Following examination of the feet, the examiner diagnosed bilateral acquired pes planus.  The January 2009 examiner opined that there did not appear to be any current impairment related to the status-post fracture of the left foot posterior malleolus; and that the bilateral pes planus was completely unrelated to the fracture. 

The parties to the Joint Motion for Partial Remand agreed, in essence, that service connection for a fracture, as in this case, presupposes an injury; and that the Veteran has reported ankle pain.  The Board must address whether an initial compensable disability rating is warranted for the status-post fracture of the left foot posterior malleolus, in light of provisions of 38 C.F.R. § 4.59.  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected status-post fracture of the left foot posterior malleolus, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

TDIU 

The Board notes that a total schedular rating has been in effect from January 12, 2012.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).

In this case, service connection is currently in effect for depressive disorder, rated as 70 percent disabling from January 12, 2012; for migraine headaches, now rated as 30 percent disabling from April 24, 2008, to February 3, 2015, and as 50 percent disabling from May 4, 2015; for cervical radiculopathy of the right upper extremity, rated as 40 percent disabling from June 27, 2014; for endometriosis status-post hysterectomy, rated as 30 percent disabling; for degenerative disc disease of the cervical spine, rated as 30 percent disabling; for degenerative disc disease of the thoracolumbar spine, rated as 20 percent disabling; for radiculopathy of the right lower extremity, rated as 20 percent disabling from July 17, 2014; for degenerative joint disease of the right hip, rated as 10 percent disabling; for right lateral elbow epicondylitis, rated as 10 percent disabling; for right knee chondromalacia, rated as 10 percent disabling; for left knee chondromalacia, rated as 10 percent disabling; for venous insufficiency and varicose veins with dependent edema of each lower extremity, each rated as 10 percent disabling from January 12, 2012; and for status-post fracture of the left foot posterior malleolus, for degenerative changes of the symphysis pubis, for allergic rhinitis, for hypertension, for anemia, for surgical scars, for fatty lipoma of left posterior thigh, for acne vulgaris, and for gastroesophageal reflux disease-each rated 0 percent (noncompensable) disabling.  Moreover, as shown above, the service-connected migraine headaches from February 4, 2015, and status-post fracture of the left foot posterior malleolus are each being re-evaluated for higher ratings. 

Hence, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if she is found to be unemployable due solely to one of her service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from March 2015 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected migraine headaches. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact. A complete rationale for the opinion expressed must be provided.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule. It is therefore important that the examiner furnish the requested information.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected status-post fracture of the left foot posterior malleolus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

All appropriate tests, including X-rays of the left ankle, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all current residuals of fracture of the left foot posterior malleolus.

The examiner should conduct range of motion studies of the left ankle, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran's service-connected status-post fracture of the left foot posterior malleolus presents moderate or marked disability, if appropriate; and whether the Veteran experiences any ankylosis of the left ankle, and, if so, the extent of such ankylosis.  

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected status-post fracture of the left foot posterior malleolus, from those of other conditions involving the left foot and ankle (i.e., pes planus, venous insufficiency, polyarthraglia).  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall left foot and ankle condition.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  The Veteran should be asked to provide information concerning employment since 2007, and should be asked to identify the disability which reportedly rendered her unable to obtain or retain substantially gainful employment.  

5.  Then take any development action deemed warranted, regarding entitlement to TDIU, which may include an examination to ascertain the functional impairment resulting from service-connected disability.  

6. After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal. The claim for a disability rating in excess of 50 percent for migraine headaches, since February 4, 2015, should take into consideration provisions of 38 C.F.R. § 3.321(b).

If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015). The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


